 

Exhibit 10.7

 

[pg1img1_ex10-7.jpg] 

 

Master Equipment Lease Agreement

 



 

 

This Master Equipment Lease Agreement (this “Master Lease”) dated as of June 22,
2017 is made by and between FIFTH THIRD BANK, an Ohio banking corporation
(“Lessor”), and JETPAY PAYMENT SERVICES, FL, LLC, a limited liability company
organized under the laws of the State of Delaware and having a principal place
of business at 3939 West Valley Drive, Center Valley, PA 18034 (“Lessee”).

 

TERMS AND CONDITIONS OF LEASE

 

1.           Lease. Subject to the terms and conditions set forth herein, Lessor
and Lessee shall execute and deliver Equipment Schedules pursuant to this Master
Lease (each, an “Equipment Schedule”) and pursuant to each Equipment Schedule
Lessor shall lease to Lessee the equipment and other property described on such
Equipment Schedule (together with all parts, additions and accessories
incorporated therein, and software incorporated therein, the “Equipment”). Each
Equipment Schedule will incorporate by reference this Master Lease and will
specify certain terms relating to the leasing of the Equipment (this Master
Lease as incorporated into each Equipment Schedule, a “Lease”). Each Equipment
Schedule, together with this Master Lease, shall constitute a separate and
enforceable Lease. In the event that any term of any Equipment Schedule
conflicts with or is inconsistent with any term of this Master Lease, the terms
of the Equipment Schedule shall govern. As used herein, the term “Item of
Equipment”, as it relates to any Equipment, shall have the meaning specified in
the Equipment Schedule relating to such Equipment and if no such meaning is
specified therein, “Item of Equipment” shall mean the Equipment as a whole.

 

2.           Term. With respect to any Item of Equipment, unless otherwise
specified on an Equipment Schedule, the initial term of lease shall commence on
the earlier of (a) the date an Acceptance Certificate (as defined in Section 5)
is executed with respect to such Item of Equipment, and (b) unless the Lessee
rejects such Item of Equipment in a written notice to Lessor, ten (10) days
after delivery of such Item of Equipment (the “Delivery and Acceptance Date”)
and, unless earlier terminated as provided herein, shall expire on the
Expiration Date (as defined in the Equipment Schedule relating to such Item of
Equipment); provided, however, that the Base Lease Term or the then applicable
Renewal Term shall be automatically extended for successive one month periods
until either (a) the end of the Notice Period (as defined below) or (b) Lessor
demanding return of the Equipment. As used herein, “Notice Period” shall mean
the period ending on the latest of (i) the Expiration Date, (ii) one hundred
eighty (180) days after the delivery by Lessee of its final written notice of
its election to purchase or return the Equipment or to determine the Fair Market
Value or Fair Market Rental Value, as applicable, in accordance with the options
set forth in the Equipment Schedule and (iii) one hundred eighty (180) days
after the delivery by Lessee of its election to return the Equipment. Lessee
shall pay Basic Rent at the then current rate for each month during the
automatic renewal term. As used herein, “Term” shall mean, collectively, the
period from the Delivery and Acceptance Date to the Expiration Date and all
Renewal Terms (as defined in the Equipment Schedule relating to such Equipment);
provided, however, that this Master Lease shall be effective from and after the
date of execution hereof. All obligations of Lessee hereunder shall survive the
expiration, cancellation or other termination of the Term. Provided that no
Default or Event of Default (each as defined in Section 16) has occurred and is
continuing, Lessor shall not interfere with Lessee’s quiet use and possession of
the Equipment.

 

 

 

 

3.           Rent. Lessee shall pay Lessor for the leasing of the Equipment
hereunder the periodic rental payments (“Basic Rent”) on the dates (each a “Rent
Payment Date”) and in the amounts set forth in the Equipment Schedule. Basic
Rent together with all other additional amounts as may from time to time be
payable under this Lease and the other Lease Documents (as defined in Section 4)
is referred to herein as “Rent”. Rent shall be due whether or not Lessee has
received any notice that such payments are due. All Rent shall be paid to Lessor
at its address set forth in the Equipment Schedule, or as otherwise directed by
Lessor in writing. If any Rent is not paid when due (or within 10 days
thereafter) Lessee shall pay to Lessor a late payment fee equal to five percent
(5%) of the amount of such Rent.

 

4.           Net Lease. Each Lease shall constitute a non-cancelable net lease,
it being the intention of the parties that all costs, expenses and liability
associated with the Equipment or its lease shall be borne by Lessee. Lessee’s
obligation to pay Rent and otherwise to perform its obligations under this Lease
and each other document and agreement executed in connection with this Lease
(together with the Lease, collectively, the “Lease Documents”) shall be
irrevocable, absolute and unconditional and shall not be subject to defense,
counterclaim, set-off, diminution, abatement or recoupment for any reason
whatsoever, and Lessee waives all rights to terminate or surrender this Lease
for any reason except as expressly set forth in this Lease, including, without
limitation, defect in the Equipment or non-performance by Lessor. All Rent shall
be paid without reduction or deduction whatsoever, including any reduction or
deduction for any Tax (as defined in Section 18).

 

5.           Acceptance. Upon delivery of the Equipment, Lessee shall promptly
inspect and test such Equipment and, if acceptable to Lessee, accept such
Equipment and deliver to Lessor a certificate of acceptance, in form and
substance reasonably satisfactory to Lessor (“Acceptance Certificate”). Lessee
represents that it has selected both (a) the Equipment, and (b) the
manufacturer, vendor or other supplier of the Equipment (the “Supplier”) without
assistance from Lessor and either is a party to, or has received a copy of, each
agreement and document by which Lessor acquired the Equipment or the right to
possession and use of the Equipment (including any documents or agreements with
the Supplier (collectively, the “Supply Contract”)) prior to the Delivery and
Acceptance Date. Lessee hereby assumes the risks, burdens, and obligations to
any manufacturer or vendor of any Item of Equipment on account of nondelivery,
nonacceptance or nonperformance of the Equipment.

 

6.           Disclaimer of Warranties. THE EQUIPMENT IS BEING LEASED TO THE
LESSEE BY THE LESSOR “AS IS, WHERE IS”. LESSOR DOES NOT MAKE, HAS NOT MADE,
SHALL NOT BE DEEMED TO MAKE OR HAVE MADE, AND EXPRESSLY DISCLAIMS TO LESSEE ANY
WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH
RESPECT TO THE EQUIPMENT LEASED HEREUNDER OR ANY COMPONENT THEREOF, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH ANY LAW, RULE,
SPECIFICATION, OR CONTRACT PERTAINING THERETO, QUALITY OF MATERIALS OR
WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, SAFETY,
PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT, OR TITLE, IT BEING AGREED THAT ALL
SUCH RISKS, AS BETWEEN LESSOR AND LESSEE, ARE TO BE BORNE BY LESSEE. Lessee’s
execution and delivery of an Acceptance Certificate shall be conclusive evidence
as between Lessor and Lessee that the Items of Equipment referred to therein are
acceptable for all purposes hereof.

 

 - 2 - 

 

 

7.           Conditions Precedent. The obligation of Lessor to purchase the
Equipment and to lease the same to Lessee shall be subject to satisfaction (or
waiver by Lessor) of each of the following conditions, prior to the Delivery and
Acceptance Date with respect to such Equipment: (a) Lessor shall have received
each of the following documents, in form and substance satisfactory to Lessor:
(i) the Equipment Schedule relating to such Equipment duly executed by Lessee;
(ii) an Acceptance Certificate for each Item of Equipment duly executed by
Lessee; (iii) if requested by Lessor, an assignment of Lessee’s rights under the
Supply Contract in form and substance acceptable to Lessor and consent executed
by Lessee and the Supplier; (iv) the original bills of sale evidencing chain of
title from the manufacturer or supplier to the Lessor relating to the Equipment
to be leased hereunder; (v) a certificate of a member, managing member or other
responsible officer of Lessee dated the date of such Equipment Schedule
certifying (A) the incumbency of each of the members, managing members or other
officers executing the applicable Lease Documents and, if such member or
managing member is a corporation or other entity, the incumbency of the
individual officer executing such documents on behalf of the member or managing
member, (B) a copy of the articles of organization, operating agreement, and
other applicable organizational documents of Lessee and (C) copies of any other
documents evidencing the authorization of the members, managing members or other
responsible officers on behalf of the Lessee to execute, deliver and perform
this Lease and each other Lease Document; (vi) a certificate dated the date of
such Equipment Schedule of a member, managing member or other chief financial
officer of Lessee certifying that, to the best of Lessee’s knowledge, no Default
or Event of Default has occurred and is continuing and no Event of Loss (as
defined in Section 11) has occurred with respect to any Equipment identified in
such Equipment Schedule; (vii) if requested by Lessor, an opinion of legal
counsel to Lessee in form and substance satisfactory to Lessor; and (viii) such
other documents or agreements as may be required by the terms of the Equipment
Schedule or as Lessor may reasonably request; (b) Lessor shall have the right
(by assignment or otherwise) to purchase the Equipment identified in the
applicable Equipment Schedule for a price not to exceed the Lessor’s Capitalized
Cost (as identified in such Equipment Schedule) and on terms and conditions
otherwise reasonably satisfactory to the Lessor; (c) Lessor shall have received
evidence of the filing of Uniform Commercial Code financing statements or other
records relating to such Equipment in form and substance satisfactory to Lessor
in the jurisdiction in which Lessee is a registered organization and such other
jurisdiction as Lessor may reasonably request; (d) Lessor shall have received
evidence of insurance policies covering the Equipment which comply with the
requirements of Section 10, hereof; (e) the representations and warranties of
the Lessee contained herein and in each of the Lease Documents shall be true and
correct on and as of the Delivery and Acceptance Date both with and without
giving effect to the transactions contemplated by the applicable Lease; (f) no
Default or Event of Default shall have occurred and be continuing or result from
the transactions contemplated by the Lease; and (g) Lessee shall have paid the
fees and reasonable out-of-pocket expenses of Lessor (including the fees and
expenses of counsel to the Lessor and any filing or recordation fees) incurred
in connection with the negotiation, execution and delivery of the Equipment
Schedule and other Lease Documents relating thereto;

 

8.           Use and Maintenance; Alterations.

 

(a)          Lessee covenants and agrees that it: (i) shall use the Equipment
solely in the conduct of its business, for the purpose, and in the manner, for
which the Equipment was designed; (ii) shall operate, maintain, service and
repair the Equipment, and maintain all records and other materials relating
thereto, (A) in accordance and consistent with (1) the Supplier’s
recommendations all maintenance and operating manuals or service agreements,
whenever furnished or entered into, including any subsequent amendments or
replacements thereof, issued by the Supplier or other service provider
(including requiring all components, fuels and fluids installed in or used on
the Equipment to meet the standards specified by the Supplier from time to
time), (2) the requirements of all applicable insurance policies, (3) the Supply
Contract, so as to preserve all of Lessee’s and Lessor’s rights thereunder,
including all rights to any warranties, indemnities or other rights or remedies,
(4) all applicable laws, and (5) the prudent practice of other similar companies
in the same business as Lessee, but in any event, to no lesser standard than
that employed by Lessee for comparable equipment owned or leased by it; and (B)
without limiting the foregoing, so as to cause the Equipment to be in good
repair and operating condition and in at least the same condition as when
delivered to Lessee hereunder, except for ordinary wear and tear resulting
despite Lessee’s full compliance with the terms hereof; (iii) shall not
discriminate against the Equipment with respect to scheduling of maintenance,
parts or service; (iv) shall not change the location of any Equipment as
specified in the Equipment Schedule without the prior written consent of Lessor;
and (v) to the extent requested by Lessor, shall cause each Item of the
Equipment to be continually marked, in a plain and distinct manner, with the
name of Lessor followed by the words “Owner and Lessor,” or other appropriate
words designated by Lessor on labels furnished by Lessor. If the location for
any Equipment specified in the Equipment Schedule is a facility leased by Lessee
or owned by Lessee subject to one or more mortgage liens, upon the request of
Lessor, Lessee will obtain a real property waiver or waivers in form and
substance satisfactory to Lessor from the lessors or mortgagees of such
facility.

 

 - 3 - 

 

 

(b)          Lessee, at its own cost and expense, will promptly replace all
parts, appliances, systems, components, instruments and other equipment
(“Parts”) incorporated in, or installed on, the Equipment which may from time to
time become worn out, lost, stolen, destroyed, seized, confiscated, damaged
beyond repair or permanently rendered unfit for use for any reason whatsoever.
In addition, in the ordinary course of maintenance, service repair, overhaul or
testing, Lessee may remove any Parts, whether or not worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair or permanently rendered
unfit for use, provided that Lessee shall replace such Parts as promptly as
practicable. All replacement Parts shall be free and clear of all Liens (as
defined in Section 8(c)) and shall be in as good an operating condition as, and
shall have a value and utility at least equal to, the Parts replaced, assuming
such replaced Parts were in the condition and repair required to be maintained
by the terms hereof. Any replacement Part installed, or incorporated on, the
Equipment shall be considered an accession to such Equipment and title to such
replacement Part shall immediately vest in Lessor without cost or expense to
Lessor.

 

(c)          Lessee will keep the Equipment and its interest therein free and
clear of all liens, claims, mortgages, charges and encumbrances of any type
regardless of how arising (“Liens”) other than any Lien arising out of claims
against Lessor not relating to the lease of the Equipment to Lessee (“Permitted
Liens”). Lessee will defend, at its own expense, Lessor’s title to the Equipment
from all such Liens. If any Lien shall attach to any item of Equipment, Lessee
will provide written notification to Lessor within five (5) days after Lessee
receives notice of any such attachment stating the full particulars thereof and
the location of such Equipment on the date of such notification.

 

(d)          At its sole option, Lessee may make any alteration, modification or
attachment to the Equipment deemed appropriate by Lessee, provided that such
alteration, modification, attachment is of a type which is readily removable
without damage to the Equipment does not decrease the value, condition, utility
or useful life of the Equipment or cause such Equipment to become “limited use
property” (as defined in Revenue Procedure 2001-28, 2001-19 I.R.B. 1156 or any
successor publication or Treasury Regulation issued pursuant to the Internal
Revenue Code of 1986 (as amended, supplemented or modified from time to time,
the “Code”)), a fixture (as defined in the Uniform Commercial Code as in effect
in any applicable jurisdiction), or real property or affect the insurability or
impair any manufacturer’s warranty with respect to the Equipment. All
alterations, modifications and attachments of whatsoever kind or nature made to
any item of Equipment that cannot be removed without damaging or reducing the
functional capability, economic value or insurability of the item of Equipment
or impairing any manufacturer’s warranty shall only be made with the prior
written consent of the Lessor and shall be deemed to be part of the Equipment.
Under no circumstance shall any alteration, modification or attachment be
subjected by Lessee to any encumbrance other than this Lease.

 

9.           Assignment and Sublease. Lessee shall not sublease or otherwise
relinquish possession of any Item of Equipment, or assign, transfer or encumber
its rights, interests or obligations hereunder or under any Equipment Schedule
executed pursuant hereto unless expressly permitted pursuant to the terms of the
Equipment Schedule relating to such Equipment. No assignment, transfer or
sublease, in any event, shall relieve Lessee of, and Lessee shall remain
primarily liable for, its obligations under each Lease Document.

 

10.         Insurance.

 

(a)          Lessee shall provide, maintain and pay for insurance coverage with
respect to the Equipment, insuring against, among other things, the loss, theft,
damage, or destruction of the Equipment, in an amount not less than the
Stipulated Loss Value (as defined in the applicable Equipment Schedule) of such
Equipment at any time; and public liability and property damage with respect to
the use or operation of the Equipment, in the amounts set forth in the
applicable Equipment Schedule. All insurance against loss shall name Lessor as
the sole loss payee and all liability insurance shall name Lessor and its
Assignees (as defined in Section 20) and their subsidiaries and affiliated
companies, and their successors and assigns as additional insureds. All of such
insurance shall be in form (including all endorsements required by Lessor), and
with companies, reasonably satisfactory to Lessor.

 

 - 4 - 

 

 

(b)          All policies of insurance required hereunder shall (i) provide that
any cancellation, expiration, lapse, or material modification shall not be
effective as to the Lessor for a period of thirty (30) days after receipt by
Lessor of written notice thereof; (ii) provide that premiums may be paid by the
Lessor, but without liability on the part of the Lessor for such premiums; (iii)
be primary without any right of set-off or right of contribution from any other
insurance carried by the Lessor; (iv) contain breach of warranty provisions
providing that, in respect of the interests of the Lessor, the insurance shall
not be invalidated by any action, inaction or breach of warranty, declaration,
or condition by the Lessee or any other person or by any fact or information
known to Lessor; and (v) waive any right of subrogation against Lessor. Prior to
the Delivery and Acceptance Date for any Item of Equipment, and thereafter, not
less than 15 days prior to each renewal or replacement of such insurance, Lessee
will deliver to Lessor certificates issued by the insurance carriers thereunder
evidencing the insurance required to be maintained pursuant to this Lease.

 

(c)          The proceeds (if any) of the insurance maintained by Lessee that
are received with respect to the loss or damage of any Equipment, shall be
applied and paid first, to Lessor for any amount then due and payable by Lessee
under this Lease, second, if an Event of Loss (as defined in Section 11) has
occurred, to Lessor for the payment of Stipulated Loss Value or otherwise, to
Lessee for its reasonable, documented, out-of-pocket costs to repair or replace
such item of Equipment pursuant to Section 11, to the extent that such repairs
or replacements were necessitated by the occurrence of the loss for which such
proceeds were paid, and third, to Lessee to reimburse Lessee for any Stipulated
Loss Value actually paid to, and retained by Lessor. Proceeds of any liability
insurance shall promptly be paid to the party entitled thereto.

 

(d)          If Lessee does not obtain, maintain or furnish to Lessor acceptable
proof of the insurance coverage required by this Agreement, Lessor shall be
entitled, upon notice to Lessee, to procure such insurance, as Lessor shall deem
appropriate in its discretion, at Lessee’s sole cost and expense.

 

11.         Risk of Loss; Damage to Equipment.

 

(a)          Lessee shall bear the entire risk of loss and damage to any and all
Items of Equipment from any cause whatsoever, whether or not insured against,
during the Term until the Equipment is returned to Lessor in accordance with
Section 14 hereof. No loss or damage shall relieve Lessee of the obligation to
pay Rent or of any other obligation under this Lease. An “Event of Loss” shall
be deemed to have occurred with respect to any Item of Equipment if such Item of
Equipment or any material part thereof has been lost, stolen, requisitioned or
condemned by any governmental authority, damaged beyond repair or damaged in
such a manner that results in an insurance settlement on the basis of an actual
or arranged total loss.

 

(b)          Upon any loss or damage to any Item of Equipment not constituting
an Event of Loss, Lessee will promptly, and in any event within thirty (30) days
of such loss or damage (or such longer period as Lessor shall determine in its
sole discretion), place such Item of Equipment in good condition and repair as
required by the terms of this Lease. If an Event of Loss to any Item of
Equipment has occurred, Lessee shall immediately notify Lessor of same, and at
the option of Lessor, Lessee shall: (i) not more than thirty (30) days following
such Event of Loss (or such longer period as Lessor shall determine in its sole
discretion) replace such Item of Equipment with replacement equipment
(acceptable to Lessor) in as good condition and repair, and with the same value
remaining useful economic life and utility, as such replaced Item of Equipment
immediately preceding the Event of Loss (assuming that such replaced Item of
Equipment was in the condition required by this Lease), which replacement
equipment shall immediately, and without further act, be deemed to constitute
Items of Equipment and be fully subject to this Lease as if originally leased
hereunder and shall be free and clear of all Liens; or (ii) pay to Lessor on the
next succeeding Rent Payment Date the sum of (A) all Rent due and owing
hereunder with respect to such Item of Equipment (at the time of such payment)
including all Basic Rent payable on such Rent Payment Date plus (B) the
Stipulated Loss Value as of such Rent Payment Date with respect to such Item of
Equipment. Upon Lessor’s receipt of the payment required under subsection (ii)
above, Lessee shall be entitled to Lessor’s interest in such Item of Equipment,
in its then condition and location, “as is” and “where is”, without any
representations or warranties, express or implied.

 

 - 5 - 

 

 

12.         Financial, Other Information and Notices.

 

(a)          All the financial statement reporting requirements, and all
financial covenants (the “Referenced Covenants”) stated in that certain Credit
Agreement between JETPAY PAYMENT SERVICES, FL, LLF as “Borrower” and FIFTH THIRD
BANK as “Lender” dated as of June ___, 2017, and as it may be amended, restated
or otherwise modified from time to time (the “Credit Agreement”), and related
definitions of financial statement terms, shall be incorporated into this Master
Lease by reference and shall apply to this agreement as if fully stated herein.
In the event the Credit Agreement is terminated or is no longer in effect, then
the Referenced Covenants in effect as of the last date prior to such termination
or lapse of effectiveness shall continue to apply to this Master Lease, and
Lessee and Lessor shall, promptly upon Lessor’s request therefor, sign and
deliver an amendment to this Master Lease that sets forth such provisions and
definitions directly (i.e. instead of incorporating them by reference).

 

(b)          Lessee shall provide prompt written notice to Lessor (i) of any
Event of Default, (ii) of any loss or material damage to any Item of Equipment
or any Event of Loss with respect to any Item of Equipment, and (iii) any
existing or threatened investigation, claim or action by any governmental
authority known to Lessor which could reasonably be expected to materially and
adversely affect the Equipment or this Lease.

 

(c)          Lessee shall furnish such other information as Lessor may
reasonably request from time to time relating to the Equipment, this Lease or
the operation or condition of Lessee including, without limitation, such
additional financial statements of the Lessee for such periods as Lessor may
request.

 

13.         Inspections. Lessor may from time to time during Lessee’s normal
business hours, inspect the Equipment and Lessee’s records with respect thereto.
Lessee shall cooperate with Lessor in scheduling such inspection and in making
the Equipment available for inspection by Lessor or its designee at a single
location as reasonably specified by Lessee. Lessee will, upon reasonable
request, provide a report on the condition of the Equipment, a record of its
maintenance and repair, a summary of all items suffering an Event of Loss, a
certificate of no Event of Default, or such other information or evidence of
compliance with Lessee’s obligations under the Lease as Lessor may reasonably
request.

 

14.         Condition Upon Return. At the expiration of the Term, unless Lessee
has elected to purchase the Equipment in accordance with the terms of the
Equipment Schedule, Lessee shall promptly, at its own cost and expense: (a)
perform any testing and repairs required to place each Item of Equipment in the
same condition and appearance as when received by Lessee (reasonable wear and
tear excepted) and in good working order for its originally intended purpose and
eligible for manufacturer’s maintenance (if available), free of all Lessee’s
markings and free of all Liens other than Permitted Liens; (b) if
de-installation, disassembly or crating is required, cause such Items of
Equipment to be de-installed, disassembled and crated by an authorized
manufacturer’s representative or such other service person as is reasonably
satisfactory to Lessor; and (c) return such Items of Equipment in the condition
and in the manner specified in the Equipment Schedule (collectively, the “Return
Condition”). The Equipment, as returned, will include related maintenance logs,
operating manuals, and other related materials. All operating manuals for the
Equipment must be returned to Lessor undamaged and containing all pages. If lost
or destroyed, Lessee shall, at its own expense, provide replacement operating
manuals. Lessor may, but is not required to, inspect the Equipment prior to its
return. If Lessor determines that the Equipment does not conform to the Return
Condition, Lessor will promptly notify Lessee of such determination specifying
the repairs or refurbishments needed to place the Equipment in the Return
Condition. Lessor may, at its option, either require Lessee to effect such
repairs or itself effect such repairs. In either case, all costs associated with
any repairs and inspections will be paid by Lessee. Until Lessee has returned
the Equipment in compliance with the requirements of this Lease, the Lease shall
continue in full force and effect and Lessee shall continue to pay Rent
notwithstanding any expiration or termination of the Term through and including
the date on which the Equipment is accepted for return by Lessor as conforming
with the Return Condition.

 

 - 6 - 

 

 

15.         Lessee’s Representations and Warranties. Lessee represents and
warrants as of the date of execution and delivery of this Master Lease and each
Equipment Schedule as follows: (a) Lessee is a limited liability company
organized under the laws of the State of Delaware, having a principal place of
business at 3939 West Valley Drive, Center Valley, Pennsylvania, 18034, duly
organized, validly existing under the laws of the jurisdiction of its
organization with full power to enter into and to pay and perform its
obligations under the Equipment Schedule and this Lease as incorporated therein
by reference, and is duly qualified or licensed in all other jurisdictions where
its failure to so qualify would reasonably be expected to materially and
adversely affect the conduct of its business or its ability to perform any of
its obligations under or the enforceability of this Lease; (b) each Equipment
Schedule, this Master Lease and all other Lease Documents have been duly
authorized, executed and delivered by Lessee, are valid, legal and binding
obligations of Lessee, are enforceable against Lessee in accordance with their
terms and do not and will not contravene any provisions of or constitute a
default under Lessee’s organizational documents, any agreement to which it is a
party or by which it or any of its property is bound, or any applicable law,
regulation, or order of any governmental authority; (c) Lessor’s right, title
and interest in and to the Equipment and the Rent therefrom will vest in Lessor
upon Lessee’s acceptance of the Equipment for lease hereunder and will not be
affected or impaired by the terms of any agreement or instrument by which Lessee
or any of its property is bound; (d) no approval of, or filing with, any
governmental authority or other person is required in connection with Lessee’s
entering into, or the payment or performance of its obligations under, this
Lease and the other Lease Documents; (e) there are no suits or proceedings
pending or, to the knowledge of Lessee, threatened, before any court or
governmental agency against or affecting Lessee which would reasonably be
expected to materially and adversely affect the conduct of its business or its
ability to perform any of its obligations under or the enforceability of this
Lease; (f) the financial statements of Lessee which have been delivered to
Lessor have been prepared in accordance with generally accepted accounting
principles consistently applied, and fairly present Lessee’s financial condition
and the results of its operations as of the date of and for the period covered
by such statements (subject to customary year-end adjustments), and since the
date of such statements there has been no material adverse change in such
financial condition or operations; (g) Lessee’s full and correct legal name is
set forth on the signature page hereof and Lessee will not change its legal name
or the location of its jurisdiction of organization without giving to Lessor at
least thirty (30) days prior written notice thereof; (h) the Equipment will
always be used for business or commercial, and not personal, purposes; (i)
Lessee is not in default under any obligation for borrowed money, for the
deferred purchase price of property or any lease agreement which, either
individually or in the aggregate, would reasonably be expected to have a
material adverse effect on the condition of its business or its ability to
perform any of its obligations under or the enforceability of this Lease; (j)
under the laws of the jurisdiction(s) in which the Equipment is to be located,
the Equipment consists solely of personal property and not fixtures; and (k)
Lessee is, and will remain, in full compliance with all laws and regulations
applicable to Lessee, except such non-compliance as would not reasonably be
expected to have a material adverse effect on the condition of its business or
its ability to perform any of its obligations under or the enforceability of
this Lease, including without limitation, (i) ensuring that no person who owns a
controlling interest in or otherwise controls Lessee is or shall be (A) listed
on the Specially Designated National and Blocked Person List maintained by the
Office of Foreign Assets Control (“OFAC”), Department of the Treasury and/or any
other similar lists maintained by OFAC pursuant to any authorizing statute,
executive order or regulations or (B) a person designated under Section 1(b),
(c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar executive order and (ii) compliance
with all applicable Bank Secrecy Act (“BSA”) laws, regulations and government
guidance on BSA compliance and on the prevention and detection of money
laundering violations.

 

Lessee’s representations and warranties shall survive termination or expiration
of the Lease.

 

 - 7 - 

 

 

16.         Events of Default and Remedies.

 

(a)          Each of the following events constitutes an “Event of Default”
hereunder and any event that, with the passage of time or the giving of notice,
or both, would constitute an Event of Default shall constitute a “Default”
hereunder: (i) Lessee fails to pay any Rent when due under this Lease and such
failure continues for a period of ten (10) days; (ii) any representation or
warranty made by Lessee in the Lease or in any other Lease Document shall at any
time prove to have been incorrect in any material respect as and when made;
(iii) Lessee (A) fails to obtain and maintain the insurance coverage required
herein; or (B) fails to observe or perform any other covenant, condition or
agreement under this Lease and, in the case of clause (B), such failure
continues unremedied for a period of fifteen (15) days; (iv) Lessee shall have
consolidated with or merged with or into another entity, or conveyed, sold or
otherwise transferred all or substantially all of its assets or shall have
failed to maintain its corporate existence; (v) Lessee (A) ceases doing business
as a going concern; (B) makes an assignment for the benefit of creditors or
admits in writing its inability to pay its debts as they mature or generally
fails to pay its debts as they become due; (C) initiates any voluntary
bankruptcy, reorganization, insolvency or similar proceeding; (D) fails to
obtain the discharge of any bankruptcy, reorganization, insolvency or similar
proceeding initiated against it by others within sixty (60) days of the date
such proceedings were initiated; (E) requests or consents to the appointment of
a trustee, custodian or receiver or other officer with similar powers for itself
or a substantial part of its property; or (F) a trustee, custodian or receiver
or other officer with similar powers is appointed for itself or for a
substantial part of its property; (vi) Lessee fails to return the Equipment or
fails to return the Equipment in the required condition at the expiration of the
Term; (vii) a default shall have occurred and be continuing under any contract,
agreement or document between Lessee and any of its other creditors, (viii) a
default shall have occurred and be continuing under any contract, agreement or
document between Lessee and Lessor or any affiliate of Lessor; (ix) if Lessee’s
obligations are guaranteed by any other party, an “Event of Default” (under and
as defined in a Guaranty executed by any such Guarantor) shall occur; or (x) the
owners of the capital stock or other units of ownership on the date of this
Lease entitled to vote for the election of the board of directors of the Lessee
or other similar governing body cease to own or do not have the unencumbered
right to vote in the aggregate at least fifty percent (50%) of such capital
stock or other ownership interest of Lessee.

 

(b)          Upon the occurrence of an Event of Default, Lessor may exercise any
one or more of the following remedies and any additional rights and remedies
permitted by law (none of which shall be exclusive) and shall be entitled to
recover all its reasonable costs and expenses including incidental and
consequential damages (as described in Section 2A-530 of the Uniform Commercial
Code) and attorneys’ fees in enforcing its rights and remedies:

 

(i)          Lessee shall upon demand assemble or cause to be assembled any or
all of the Equipment at a location designated by Lessor; and/or to return
promptly, at Lessee’s expense, any or all of the Equipment to Lessor at such
location, in the condition and otherwise in accordance with all of the terms of
Section 14 hereof; and/or

 

(ii)         Lessor may itself or by its agents enter upon the premises of
Lessee or any other location where the Equipment is located and take possession
of and render unusable by Lessee any or all of the Equipment, wherever it may be
located, without any court order or other process of law and without liability
for any damages occasioned by such taking of possession; and/or

 

(iii)        Sell, re-lease or otherwise dispose of any or all of the Equipment,
whether or not in Lessor’s possession, at public or private sale with or without
notice to Lessee, with the right of Lessor to purchase and apply the net
proceeds of such disposition, after deducting all costs of such disposition
(including but not limited to costs of transportation, possession, storage,
refurbishing, advertising and brokers’ fees), to the obligations of Lessee under
this Lease, with Lessee remaining liable for any deficiency and with any excess
being retained by Lessor, or retain any and all of the Equipment; and/or

 

(iv)        Cancel such Equipment Schedule as to any or all of the Equipment;
and/or

 

 - 8 - 

 

 

(v)         Proceed by appropriate court action, either at law or in equity
(including an action for specific performance), to enforce performance by Lessee
to recover damages associated with such Event of Default; or exercise any other
right or remedy available to Lessor at law or in equity; and/or

 

(vi)        By offset, recoupment or other manner of application, apply any
security deposit, monies held in deposit or other sums then held by Lessor or
any affiliate of Lessor, and with respect to which Lessee has an interest,
against any obligations of Lessee arising under this Lease or any other Lease
Document, whether or not Lessee has pledged, assigned or granted a security
interest to Lessor in any or all such sums as collateral for said obligations.

 

(c)          In addition to the foregoing, Lessee shall pay to Lessor on demand
the sum of (i) any and all Rent which is then due or which has accrued to the
date of demand and (ii) at Lessor’s option (A) an amount equal to the Stipulated
Loss Value (as set forth in the related Equipment Schedule) as of the Rent
Payment Date on or immediately preceding the date of demand for the Items of
Equipment as Lessor shall specify or (B) all Basic Rent and all other sums,
including any tax indemnities becoming due as a result of such Event of Default,
for the Term (including any mandatory Renewal Term) and all amounts due upon the
expiration of the Term including any return fees and/or any amounts due with
respect to the mandatory purchase of the Equipment becoming due under this Lease
from the date of demand to the Expiration Date for such Items of Equipment plus
the assumed residual value of such Equipment (as determined by Lessor). The
Lessor and Lessee agree that Lessor shall be entitled to such amount as damages
for loss of bargain and not as a penalty and that such amount is reasonable in
light of the anticipated harm to Lessor caused by an Event of Default.

 

(d)          If Lessee pays the full amount referred to in Section 16(c) to
Lessor prior to the termination of this Lease as it relates to such Items of
Equipment, title to the relevant Equipment shall immediately vest in Lessee
without representation or warranty by Lessor. If Lessee fails to pay such amount
and Lessor subsequently sells, releases or otherwise disposes of such Items of
Equipment, the amount due from Lessee under Section 16(c) shall be reduced by an
amount equal to (i) the actual cash proceeds received and retained by Lessor
upon any sale or disposition or (ii) if Lessor leases such Equipment by a lease
agreement substantially similar to this Lease, the present value of the rents
(discounted at the Prime Rate as announced by Fifth Third Bank and in effect at
the time of demand plus 2.00%) payable under such subsequent Lease for the
remaining Term of this Lease (without regard to any Renewal Terms other than the
then current Renewal Term (if applicable)), in each case, net of all costs and
expenses incurred in connection with such sale, disposition or lease including
any incidental damages.

 

(e)          A cancellation or termination hereunder shall occur only upon
written notice by Lessor to Lessee, and only with respect to such Items of
Equipment as Lessor specifically elects to cancel or terminate by such notice.
Except as to any such Items of Equipment with respect to which there is a
cancellation or termination, this Lease shall remain in full force and effect
and Lessee shall be and remain liable for the full performance of all its
obligations under this Lease.

 

(f)           Lessee shall indemnify, defend and hold Lessor harmless for any
loss, personal injury (including death), or damage to property, suffered by
Lessor, its employees or any of its agents in connection with its entry onto the
premises of Lessee or any third party hereunder, except to the extent resulting
from the gross negligence or willful misconduct of Lessor. Each of the rights
and remedies of Lessor hereunder and under the other Lease Documents is in
addition to all of its other rights and remedies hereunder, under the other
Lease Documents and under applicable law and nothing in this Lease or any other
Lease Document shall be construed as limiting any such right or remedy. Lessor’s
failure to exercise or delay in exercising any right, power or remedy available
to Lessor shall not constitute a waiver or otherwise affect or impair its rights
to the future exercise of any such right, power or remedy. Waiver by Lessor of
any Event of Default shall not be a waiver by Lessor of any other or subsequent
Events of Default.

 

 - 9 - 

 

 

17.         General Indemnification. Lessee shall pay, and shall indemnify and
hold Lessor, its directors, officers, agents, employees, successors and assigns
(each an “Indemnitee”) harmless on an after-tax basis from and against, any and
all liabilities, causes of action, claims, suits, penalties, damages, losses,
costs or expenses (including attorneys’ fees), obligations, liabilities, demands
and judgments, and Liens, of any nature whatsoever (collectively, a “Liability”)
arising out of or in any way related to: (a) the Lease Documents, (b) the
manufacture, purchase, ownership, title, selection, acceptance, rejection,
possession, lease, sublease, operation, use, maintenance, documenting,
inspection, control, loss, damage, destruction, removal, storage, surrender,
sale, use, condition, delivery, nondelivery, return or other disposition of or
any other matter relating to any Item of Equipment or any part or portion
thereof (including, in each case and without limitation, latent or other
defects, whether or not discoverable, any claim for patent, trademark or
copyright infringement) and any and all Liabilities in any way relating to or
arising out of injury to persons, properties or the environment or any and all
Liabilities based on strict liability in tort, negligence, breach of warranties
or violations of any regulatory law or requirement, (c) a failure to comply
fully with applicable law and (d) Lessee’s failure to perform any covenant, or
Lessee’s breach of any representation or warranty, hereunder; provided, that the
foregoing indemnity shall not extend to the Liabilities to the extent resulting
solely from the gross negligence or willful misconduct of an Indemnitee.

 

18.         General Tax Indemnification. Lessee shall pay when due and shall
indemnify and hold each Indemnitee harmless from and against (on an after-tax
basis) any and all taxes, fees, withholdings, levies, imposts, duties,
assessments and charges of any kind and nature (“Taxes”) arising out of or
related to this Lease or any other Lease Document (together with interest and
penalties thereon and including, without limitation, sales, use, gross receipts,
personal property, real property, real estate excise, ad valorem, business and
occupational, value added, leasing, leasing use, documentary, stamp or other
taxes imposed upon or against any Indemnitee, Lessee or any Equipment by any
governmental authority with respect to any Equipment or the manufacturing,
ordering, sale, purchase, shipment, delivery, acceptance or rejection,
ownership, titling, registration, leasing, subleasing, possession, use,
operation, removal, return or other dispossession thereof or upon the rents,
receipts or earnings arising therefrom or upon or with respect to this Lease,
whether payable at the inception of a Lease, during the Term thereof or at the
expiration thereof, excepting only all United States federal, state and local
taxes based on or measured by Lessor’s net income). Whenever this Lease or any
other Lease Document terminates as to any Item of Equipment, Lessee shall, upon
written request by Lessor, advance to Lessor the amount estimated by Lessor to
be the personal property or other taxes on such Item of Equipment which are not
yet payable, but for which Lessee is responsible. Lessor shall, at Lessee’s
request, provide Lessee with Lessor’s method of computation of any estimated
taxes. Except as otherwise provided in the Equipment Schedule relating to any
Equipment, upon receipt of any tax bill relating to such Equipment from a
relevant taxing authority, Lessor will pay the Tax identified on such tax bill.
Lessee will, on demand, (a) reimburse Lessor for the amount of such Tax paid to
such taxing authority and (b) pay to Lessor a fee (as identified by Lessor from
time to time) relating to the administration of such payment.

 

19.         Ownership and Security Interests.

 

(a)          Title to the Equipment shall at all times remain in Lessor, and
Lessee shall acquire no ownership, title, property, right, equity or interest in
the Equipment other than its leasehold interest solely as Lessee subject to all
the terms and conditions hereof. This Lease, is intended to be a “finance lease”
solely for the purposes of Article 2A of the Uniform Commercial Code as that
term is defined in Article 2A of the Uniform Commercial Code. To the extent
permitted by applicable law, Lessee (a) waives any and all rights and remedies
of Lessee under Sections 2A-508 through 2A-522 of the Uniform Commercial Code
and (b) any rights now or hereafter conferred by statute or otherwise to recover
incidental or consequential damages from Lessor for any breach or any other
reason whatsoever. If, notwithstanding the express intent of the parties, a
court of competent jurisdiction determines that any Equipment Schedule is not a
“finance lease”, the parties agree that in such event (i) (A) in order to secure
the prompt payment of Rent under and with respect to this Lease, and the
performance and observance by Lessee of all the agreements, covenants and
provisions hereof (collectively, the “Obligations”), Lessee hereby grants to
Lessor a first priority security interest in all of Lessee’s right, title and
interest in the following (whether now existing or hereafter created and whether
now owned or hereafter acquired): (1) the Equipment (including, without
limitation, all inventory, equipment, fixtures or other property comprising the
same), and general intangibles relating thereto, (2) additions, attachments,
accessories and accessions thereto whether or not furnished by the Supplier of
such Equipment, (3) all subleases (including the right to receive any payment
thereunder and the right to make any election or determination or give any
consent or waiver thereunder), chattel paper, accounts, security deposits and
bills of sale relating thereto, (4) any and all substitutions, replacements or
exchanges for any such Equipment or other collateral, and (5) any and all
products and proceeds of any collateral hereunder (including all insurance and
requisition proceeds) and all other payments of any kind with respect to the
Equipment and other collateral in and against which a security interest is
granted hereunder and (B) Lessee agrees that with respect to the Equipment, in
addition to all of the other rights and remedies available to Lessor hereunder
upon the occurrence of an Event of Default, Lessor shall have all of the rights
and remedies of a secured party under the Uniform Commercial Code; and (ii) the
original principal amount of the obligations hereunder shall be an amount equal
to the Lessor’s Capitalized Cost, and that such principal amount shall accrue
interest at the lesser of (x) the maximum lawful rate permitted by applicable
law or (y) the implicit interest rate reflecting Lessor’s financial assumptions
at the time of the execution of the Lease (including any assumed residual value
at the end of the Term as determined by Lessor).

 

 - 10 - 

 

 

(b)          Lessee hereby authorizes Lessor to file, solely at the expense of
Lessee, any Uniform Commercial Code financing statements or other similar
documents that Lessor reasonably deems necessary or advisable to protect its
interest. Lessee agrees promptly to execute and deliver to Lessor such further
documents or other assurances, and to take such further action, including
obtaining landlord and mortgagee waivers, as Lessor may from time to time
reasonably request.

 

(c)          As security for the payment as and when due of the Rent and all
other obligations of Lessee to Lessor under this Lease, any promissory note and
any other documents relating thereto (and any renewals, extensions and
modifications thereof) and under any other agreement or instrument (as the same
may be renewed, extended or modified and hereinafter collectively referred to as
the “Lease Documents”), both now in existence and hereafter created, together
with any other obligation of Lessee to Lessor or its affiliates, and the
performance as and when due of all obligations of Lessee under the Lease
Documents (as the same may be renewed, extended or modified), Lessee hereby
grants to Lessor (excluding any Assignee) a first priority security interest in
Lessee’s right, title and interest in all assets securing any of Lessee’s other
obligations to Lessor (excluding any Assignee) or its affiliates.

 

20.         Assignment by Lessor. Lessor may at any time assign, grant a
security interest in, or otherwise dispose of (individually or collectively, a
“transfer”), all or any portion of its rights, title or interests in, to and
under this Lease, any Equipment Schedule or any Item of Equipment, together or
separately, to one or more persons or entities (each, an “Assignee”). Upon any
such transfer, this Lease shall remain in full force and effect. If Lessee is
given notice of any such transfer, it shall acknowledge receipt thereof in
writing and execute, or otherwise authenticate, such further instruments as may
be reasonably requested by Assignee with respect to such transfer, including
without limitation, a consent certifying certain material facts and
circumstances related to this Lease and the Equipment. Unless otherwise
expressly agreed by Assignee, Assignee shall not assume any of the obligations
of Lessor under this Lease. Upon written notice to Lessee of an assignment,
Lessee agrees to pay the Rent with respect to the Items of Equipment covered by
such assignment to such Assignee in accordance with the instructions specified
in such notice and Lessee shall not assert against Assignee any defense,
counterclaim or offset that Lessee may have against Lessor. All obligations and
liabilities of Lessee to Lessor under this Lease (including, without limitation,
any schedules, exhibits, riders or other attachments attached hereto or
otherwise incorporated herein) are also hereby made for the express benefit of
Assignee.

 

21.         Miscellaneous.

 

(a)          Lessee shall pay all costs and expenses of Lessor, including,
without limitation, reasonable attorneys’ and other professional fees, the fees
of any collection agencies and appraisers and all other costs and expenses
related to any sale or re-lease of the Equipment (including storage costs),
costs incurred in perfecting any security interest or registering Lessor’s
ownership, payment of any obligations of Lessee required to be performed under
this Lease (including without limitation, Taxes and assessments with respect to
any Equipment), incurred by Lessor in the preparation, negotiation and execution
of this Lease or any amendment or supplement hereto, enforcing any of the terms,
conditions or provisions hereof and in protecting Lessor’s rights hereunder. If
Lessee fails to reimburse Lessor for any such costs and expenses within thirty
(30) days of invoice, interest shall accrue at a rate equal to the lesser of (a)
eighteen percent (18%) per annum or (b) the maximum amount permitted under
applicable law, on the unpaid balance thereof.

 

 - 11 - 

 

 

(b)          This Lease shall be governed by and construed in accordance with
the laws of the State of New York. Any judicial proceeding arising out of or
relating to this Lease may be brought in any court of competent jurisdiction in
Hamilton County, Ohio or Hillsborough County, Florida or the district court for
the Middle District of Florida, and each of the parties hereto (i) accepts the
nonexclusive jurisdiction of such courts and any related appellate court and
agrees to be bound by any judgment rendered by any such court in connection with
any such proceeding and (ii) waives any objection it may now or hereafter have
as to the venue of any such proceeding brought in such court or that such court
is an inconvenient forum. EACH OF THE LESSEE AND LESSOR HEREBY WAIVES THE RIGHT
TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING ARISING OUT OF OR IN ANY WAY
RELATING TO THIS LEASE, ANY EQUIPMENT SCHEDULE, OR ANY OTHER LEASE DOCUMENT AND
ANY ASSIGNMENT, SUBLEASE OR OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH.

 

(c)          All notices delivered hereunder shall be in writing (including
facsimile) and shall be delivered to the following addresses:

 

if to Lessee:

 

JetPay Payment Services, FL, LLC

3939 West Valley Drive

Center Valley, PA 18034

Attn: Gregory M. Krzemien

Facsimile: (610) 797-9520

 

if to Lessor:

 

Fifth Third Equipment Finance Company

38 Fountain Square Plaza

MD10904A

Cincinnati, Ohio 45263

Facsimile: (513) 534-6706

 

(d)          Lessee acknowledges and agrees that time is of the essence with
respect to its performance under the Lease Documents. Any failure of Lessor to
require strict performance by Lessee or any waiver by Lessor of any provision
herein shall not be construed as a consent or waiver of any provision of this
Lease. This Lease shall be binding upon, and inure to the benefit of, the
parties hereto, their permitted successors and assigns.

 

(e)          This Lease, together with all other Lease Documents, constitutes
the entire understanding or agreement between Lessor and Lessee with respect to
the leasing of the Equipment, and supersedes all prior agreements,
representations and understandings relating to the subject matter hereof.
Neither this Lease nor any other Lease Document may be amended except by a
written instrument signed by Lessor and Lessee.

 

(f)           This Lease may be executed in any number of counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.

 

(g)          Any provision of this Lease which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Captions are intended for convenience or reference only, and shall not be
construed to define, limit or describe the scope or intent of any provisions
hereof.

 

 - 12 - 

 

 

(h)          IN THE EVENT THE LESSOR HEREUNDER IS FIFTH THIRD EQUIPMENT FINANCE
COMPANY AND THE LESSEE OR GUARANTOR  MAINTAINS A PRINCIPLE PLACE OF BUSINESS, OR
IS INCORPORATED IN, EITHER THE STATE OF ALABAMA OR NEW YORK; OR THE PARTIES
CONTRACTUALLY AGREE TO BE GOVERNED BY NEW YORK LAW AND THEREBY SUBJECT
THEMSELVES TO THE JURISDICTION OF THOSE STATE AND FEDERAL COURTS WITHIN THE
STATE; OR THE EQUIPMENT BEING FINANCED HEREUNDER IS LOCATED IN ALABAMA OR NEW
YORK, THEN  LESSOR SHALL BE REFFERED TO BY ITS D/B/A  “FIFTH THIRD EQUIPMENT
FINANCE COMPANY, INC.”

 

IN WITNESS WHEREOF, Lessor and Lessee have executed this Master Lease as of the
day and year first above written.

 

LESSOR:   LESSEE:       FIFTH THIRD BANK   JETPAY PAYMENT SERVICES, FL, LLC    
      By: /s/ Laurel Sebree   By: /s/ Gregory M. Krzemien Name: Laurel Sebree  
Name : Gregory M. Krzemien Title: Vice President   Title: Chief Financial
Officer

 

 - 13 - 

